 
 
I 
111th CONGRESS
1st Session
H. R. 16 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Baird (for himself, Mr. Brady of Texas, Mr. Edwards of Texas, Ms. Corrine Brown of Florida, Mr. Hensarling, Ms. Eddie Bernice Johnson of Texas, Mr. Marchant, Mr. Mack, Mr. Cuellar, Mr. Inslee, Mr. Lincoln Diaz-Balart of Florida, Mr. Dicks, Mr. McCaul, Ms. Berkley, Mr. Conaway, Mr. McDermott, Mr. Heller, Mr. Sessions, Mr. Paul, Mr. Wamp, Mr. Sam Johnson of Texas, Mrs. McMorris Rodgers, Mr. Duncan, Mr. Rodriguez, Ms. Castor of Florida, Mr. Smith of Washington, Mr. Culberson, Mr. Cooper, Mr. Larsen of Washington, Mr. Neugebauer, Mr. Miller of Florida, Mr. Burgess, Mr. Putnam, Mr. Reichert, Mr. Stearns, Mr. Smith of Texas, and Mr. Davis of Tennessee) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the deduction of State and local general sales taxes. 
 
 
1.Permanent extension of deduction of State and local general sales taxesSubparagraph (I) of section 164(b)(5) of the Internal Revenue Code of 1986 is amended by striking , and before January 1, 2010. 
 
